EXHIBIT 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) of the Securities Exchange Act of 1934, as amended, the undersigned agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including any and all amendments thereto) with respect to the Shares of the Issuer and further agree that this Joint Filing Agreement shall be included as an Exhibit to such joint filing. The undersigned further agrees that each party hereto is responsible for timely filing of such statement on Schedule 13D and any amendments thereto, and for the completeness and accuracy of the information concerning such party contained therein, provided that no party is responsible for the completeness and accuracy of the information concerning the other party, unless such party knows or has reason to believe that such information is inaccurate. This Joint Filing Agreement may be executed in one or more counterparts, each of which shall be deemed to be an original instrument, but all of such counterparts together shall constitute but one agreement. In evidence thereof the undersigned, being duly authorized, hereby execute this Joint Filing Agreement this 21st day of November, 2011. PCV Belge SCS By: PCV Belge GP SPRL Its General Partner By: /s/ Geoffrey Henry Name: Geoffrey Henry Title: Director By: /s/ Joanna Childs Name: Joanna Childs Title: Funds Admin Manager PCV Belge GP SPRL By: /s/ Geoffrey Henry Name: Geoffrey Henry Title: Director By: /s/ Joanna Childs Name: Joanna Childs Title: Funds Admin Manager PCV Lux SCA By: PCV LUX GP S.à.r.l. Its General Partner By: /s/ Geoffrey Henry Name: Geoffrey Henry Title: Director By: /s/ Isabelle Probstel Name: Isabelle Probstel Title: Director PCV Lux GP S.à.r.l. By: /s/ Geoffrey Henry Name: Geoffrey Henry Title: Director By: /s/ Isabelle Probstel Name: Isabelle Probstel Title: Director PCV Guernsey Co Ltd By: /s/ Andrew Guille Name: Andrew Guille Title: Director Apax US VII, L.P. By: Apax US VII GP, L.P. Its General Partner By: /s/ John Megrue Name: John Megrue Title: Chief Executive Officer Apax US VII GP, L.P. By: Apax US VII GP, Ltd. Its General Partner By: /s/ John Megrue Name: John Megrue Title: Chief Executive Officer 2 AApax US VII GP, Ltd. By: /s/ John Megrue Name: John Megrue Title: Chief Executive Officer Apax Europe V GP L.P. By: Apax Europe V GP Co. Limited Its General Partner By: /s/ Andrew Guille Name: Andrew Guille Title: Director By: /s/ Denise Fallaize Name: Denise Fallaize Title: Director Apax Europe V GP Co. Limited By: /s/ Andrew Guille Name: Andrew Guille Title: Director By: /s/ Denise Fallaize Name: Denise Fallaize Title: Director 3 Apax Europe V Apax Europe V-A, L.P. Apax Europe V-B, L.P. Apax Europe V-C, GmbH & Co. KG Apax Europe V-D, L.P. Apax Europe V-E, L.P Apax Europe V-F, C.V. Apax Europe V-G, C.V. Apax Europe V-1, L.P. Apax Europe V-2, L.P. For and on behalf of Apax Partners Europe Managers Limited as Manager By: /s/ Ian Jones Name: Ian Jones Title: Director By: /s/ Steve Hare Name: Steve Hare Title: Authorized Signatory Apax Partners Europe Managers Ltd. By: /s/ Ian Jones Name: Ian Jones Title: Director By: /s/ Steve Hare Name: Steve Hare Title: Authorized Signatory School S.à.r.l. By: /s/ Isabelle Probstel Name: Isabelle Probstel Title: Class B Manager By: /s/ Geoffrey Henry Name: Geoffrey Henry Title: Class A Manager 4 John F. Megrue By: /s/ John F. Megrue Name: John F. Megrue 5
